Citation Nr: 1546143	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  13-35 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a higher initial rating for prostate cancer, status post transurethral resection of the prostate, rated 10 percent disabling from July 7, 2009.  


REPRESENTATION

Appellant represented by:	Curtis W. Fetty, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from May 1954 to May 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was subsequently transferred to the RO in Boise, Idaho, based on a change of residence of the Veteran.  

As noted by the Veteran's representative in a January 2015 letter, the Veteran raised a claim of entitlement to benefits for erectile dysfunction secondary to prostate cancer.  However, contrary to the representative's assertion, this claim was adjudicated by the appealed December 2012 RO decision, which granted service connection both for prostate cancer status-post surgery and for erectile dysfunction as secondary to prostate cancer.  A noncompensable rating was assigned for the erectile dysfunction, under Diagnostic Code 7528, based on absence of physical deformity, but special monthly compensation was then granted at the K level based on loss of use of a creative organ.  It therefore does not appear that there is an unadjudicated claim for referral to the RO with regard to the Veteran's erectile dysfunction claim.  

The Veteran had requested a Decision Review Officer (DRO) hearing, but withdrew that request in a December 2009 submission.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  





REMAND

The Veteran contends that he is entitled to a 100 percent disability rating for his prostate cancer based on active cancer.  

In 2009 the RO had requested private medical records from Kalispell Regional Medical Center.  Thereafter, it received records from this facility dated from April 1998 to May 1998.  The Veteran underwent a transurethral resection of the prostate (TURP) in May 1998 at the facility, with a diagnosis of prostate cancer after that surgery.  This was based on a pathologic examination of the TURP-excised tissue, revealing "moderately differentiated prostatic adenocarcinoma,"  as well as "stromal and glandular hyperplasia with focal chronic prostatitis."  

Submitted laboratory results in April 2010 reflect an elevated PSA reading of 5.22.  A January 2013 letter by a private treating physician, R.M.S., M.D., indicates that the Veteran had a history of prostate dysplasia and was continuing to take Flomax.  However, treatment records do not reflect therapy for prostate cancer during the period of claim or subsequent to the TURP in 1998.  

Upon QTC examination for compensation purposes in June 2012, the Veteran denied any taking any medication for prostate cancer residuals, though he did report voiding dysfunction with a voiding interval between two and three hours.  He denied having urinary leakage requiring wearing of absorbent materials, and also denied obstructed voiding or use of an appliance.  The VA examiner found no evidence to support active malignancy.  PSA was 4.3 mg/dL.  Objectively, the Veteran's prostate was enlarged and firm.  The examiner diagnosed benign prostatic hypertrophy.  The examiner found no functional impact of the cancer on the Veteran's ability to work.  

The Veteran's authorized representative in a January 2015 letter stated, "The Veteran has been living with malignant adeno-carcinoma of the prostate since May 1998."  The representative further stated that under doctor's advice he has not undergone anti-neoplastic chemotherapy, but that he is being, "followed for other therapeutic procedure for his cancer."  

This necessarily raises the question of whether the Veteran is undergoing any active treatment for his prostate cancer or has undergone any active treatment for his prostate cancer at any time during the period of claim.

Diagnostic Code 7528, for malignant neoplasms of the genitourinary system, under which prostate cancer is rated, provides for a 100 percent rating following cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, with a mandatory VA examination at the expiration of six months.  The condition is then to be rated subject to 38 C.F.R. § 3.105(e), but in the event of no recurrence or metastasis, it is to be rated as voiding dysfunction or renal dysfunction, whichever predominates.  38 C.F.R. §  4.115b, Diagnostic Code 7528 (2015).  

Cancer of the prostate presents a difficult circumstance, since medical treatment guidelines for some prostate cancers provide for no treatment other than "watchful waiting" or "expectant management," since the cancer may never progress and may not be expected to progress to a dangerous stage during the patient's lifetime.  See American Cancer Society, Expectant management, watchful waiting, and active surveillance for prostate cancer, Treating Prostate Cancer Topics, http://www.cancer.org/cancer/prostatecancer/detailedguide/prostate-cancer-treating-watchful-waiting.

The Veteran's representative objects to the RO's rating of the Veteran's prostate cancer as a voiding dysfunction on the basis of urinary frequency; however, the representative has not identified any anti-neoplastic chemotherapy, surgery, or other therapeutic procedure which the Veteran has undergone during the period of the claim period.  The Board accordingly remands the case seeking clarification from the Veteran or his representative and such treatment records as may document therapeutic procedures (subsequent to the TURP in 1998) the Veteran has undergone for his prostate cancer and/or evidence showing that the prostate cancer remains active.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran and his authorized representative should be asked to clarify what procedures or other treatment the Veteran has undergone for his prostate cancer subsequent to his 1998 TURP.  

2.  Any indicated development should be undertaken, with appropriate authorization and assistance from the Veteran.  The RO or the AMC should obtain any outstanding records pertinent to the issue on appeal, to include any outstanding records of treatment for prostate cancer or its residuals at VA or private facilities.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).


							(CONTINUED ON NEXT PAGE)
As noted above, this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




